Title: John Bondfield to the Commissioners, 6 June 1778
From: Bondfield, John
To: First Joint Commission at Paris,Adams, John


     
      Honorable Sirs
      Bordeaux 6 June 1778
     
     I am not favord with any of your Commands since the 18th Ultimo. All the advertizements containd therein are at Sea and some of them far advancd on their Passage.
     
     I had the honor to write you the 12. 16. 26 and 30th Ultimo per post which I suppose got duely to hand, to the last I shall be confirmd next Post as the honor paid to my drafts will be notified me by the Holders.
     Since Cap. Tuckers departure from hence I have been obliged to discharge on the Ships Account Sundry debts not brought in before the closing of them. I transmitted and Cash sent him down of which Anext is the detail. I expect some other small Accounts will appear that I dont yet know of. I shall discharge what may appear due to the inclosed Account and draw for the same as occation serves.
     The affair of the Conspiracy has been examin’d by the proper officers appointed by the Intendant. There dont appear sufficient ground to detain the Parties Accused it is probable tho denied peremptory that conversation had pass’d to the effect laid against them but that any steps taken in consequence cannot be proved, the Intendant paid every attention so attrocious an act Merritted and would most certainly have given every Satisfaction could the Act have been brought home. I have the Honor to be Honble Sirs Your most Obedient Humble Servant
     
      John Bondfield
     
    